Title: Invoice from Robert Cary & Company, 31 March 1761
From: Robert Cary & Company
To: Washington, George



London 31st March 1761

Invoice of Goods markd & numbred as pr Margin Shipd on Board the Polly John Johnston Master for Virginia on the proper acct and risque of Colo. George Washington, and to him Consignd.


Theodosia Crowley & Co. Iron


10 M 4d. Nails @2/4½
[£] 1. 3. 9


5 M 6d. Ditto @3/7
.17.11


20 M 8d. Ditto @4/7
4.11. 8


1 M 30d. Ditto @
.18.  


Cask
. 1. 8


25 M 10 Nails @5/6
6.17. 6


Cask
. 2. 2


2 dozn handsaw files 2/
. 4.  


2 dozn x Cut Saw Ditto 3/2
. 6. 4


1 dozn Whipsaw Ditto
. 5. 9


2 dozn Box handle Gimblets 10d.
. 1. 8


½ dozn drawing Knives 12/
. 6.  


1 dozn large padlocks A
.15.  


1 dozn Ditto B
1.    


½ dozn plate Stock Locks 21/
.10. 6


1 large Iron rimb Lock compleat wt. pulback
.18.  



½ dozn HL Hinges A 7/ 3/6 ½ dozn Ditto B 9/ 4/6
. 8. 0


Cask
. 1. 8


6 Steel Whipsaws & Tillers 6 feet 17
5. 2. 0


6 Ditto & Ditto 6½ ft 18/
5. 8.  


Canvas board & Cord
. 2.  


6 Steel Whipsaws and Tillers 7 ft 19/
5.14.  


6 Ditto & Ditto 7½ 22/
6.12.  


Canvas board & Cord
. 3.  


2 Bryar Scythes 2/8 5/4 6 Grass Scythes 2/8 16/
1. 1. 4


Canvas board & Cord
. 1.  


2 pr Quernstones 26/ £2.12. 6 Grindstones 2/6 15/
3. 7.  


4 ditto 4/6 18/ 2 Ditto 8/ 16
1.14.  


James Ayres Sadlery


1 Dozn Cart Collars side piercd
2. 2.  


5 Bitt Halters full fringd
1.15.  


5 Collars and side piercings
.17. 6


5 Tand Leather Housings full fringd
.17. 6


5 pr Cart Haims 5/ Thongs to Ditto 3/4
. 8. 4


Iron Work to 4 prs Ditto 10/ a pr of strg leathr Tngs
1.14.  


Tand Leather Buckle pieece to Phill Collar
. 6  


4 pr Pipes and Back bands & Belly Bds full fringd Compleat
2. 6.  


4 pr Chain Traces wt 60 lb. @5d.
1. 5.  


4 long Cruppers fringd
.16.  


4 pr Hipstraps with Billet Leather
. 8.  


A strong Cart Saddle and Britching Compleat
1.    


Cask for the above
. 3.  


John Drinkwater Tin


To 1 large painted Candle box and Lock
. 2.  


12 large Tin plates 5/ 4 largest paintd Water Pots 18/
1. 3.  


1 Best Japand Lanthorn with a Glass Shade with Brass
2.    


A Japand two spout Lamp glass top
. 3.  


A Wood Safe for the Lanthorne
. 1.  


12 Dish Covers sizd & Sorted 28/ A Cask for the whole 5/
1.13.  


John Stabler Linnen &ca


5 ps. strong Fabrick Ticklingurg No. 5 Qty 573 Ells @9
21. 9. 9


2 ps. best India Nankeens @8/6
.17.  


Buttons and Twist for Ditto
. 1. 8



17½ Ells Russia Diaper @21d.
.16. 0 1/2


1 ps. high bleachd Yrd wide Irish No. 41 qty 27 Yds @2/1
2.16. 3


2 ps. Superfine Irish holld No. 8 qty 50 Yds @6/3
15.12. 6


1 ps. fine Morce Callicoe
2. 4.  


4 Yds Superfine yd wide Book Muslin @8/6
1.14.  


1 ps. of Cambrick No. 2961 36/ 1 ps. Superf. Do 784 88/
6. 4.  


8 Ells Canvas 9d.
. 6.  


Mauduit & Co.  Woolen


4 ps. best Cotton (91–94–95–97) 377 Yds @16½
25.18. 4


1 ps. wt. Cotton for wrapper
.11.  


Canvas and Cord &ca for 1 Bale
. 5. 6


R. Lomax Clay. Pickles


3 Pottles French olives 15/ 1 Ditto Girkens 5/
1.    


1 Ditto Walnuts 4/ 2 Ditto small Capers 8/
.12.  


2 Ditto Anchovys 15/ 2 Ditto fine Oyl 9/
1. 4.  


1 Ditto India Mangoes 6/ 4 pottle Squares & ⟨Lk⟩ 3/6
. 9. 6


Benja. Kenton. Porter


1 Hhd fine old Porter
2. 5.  


To the Hhd
.12.  


paid Cartage and Shippg Expences
. 1. 6


Thoms Johnston. Turnery


12 large Blacking Balls
.12.  


6 large hair brooms
.12.  


6 Walnut tree Hearth Brushes
. 9.  


1 large Close flasket 2/ 1 Ditto 1/2
. 3. 2


2 fine hair Sifters 1/4 12 Course Do 7/
. 8. 4


2 Mats
. 1. 6


A Chest with Sundrys viz.
.15.  


Mary Vaughton


1 Wheat Sieve 3/ 1 Ditto for Indn Corn 3/
. 6.  


Martha Ayscough


To 1 18 Inch Circumferenter wt. Sights to let down
4.10.  


To 1 Strong Chain 7/6 1 Loadstone Complt 45/
2.12. 6


Widow of A. Stoughton


3 dozn Cordial Elixer @8/ a Dozn
1. 4.  


James Laman


12 lbs. best Mustard 18/ 12 Bottles 3/ 1 Box 8d.
1. 1. 8


Jno. Spincer


1 C o Qr o lb. Bristol & Mustard Seed Shot
.15. 6



0.0.10 Small Goose Shott @2d. 
. 1. 8


5 Bags @1½
.   7 1/2


Richards & Co. Hosiery


3 pr Mens large 3d. thrd Superfine worsted Hose @6/
.18.  


3 pr Ditto 4 thrd fine Ditto @6/
.18.  


Willm James


A White persian Petticoat quilted with a Border
2.    


10 Yards light Cloth col[ore]d Shag @3/
1.10.  


Richd Weale Cutlery


1 dozn Horn Spoons 6/6 1 dozn Womns brass Thim. 4d.
. 6.10


6 dozn cap⟨t⟩ Buckd butchers knives 3/
.18.  


Lardner & Co. Haberdy


6 lb. Maidstone bro. thrd @2/
.12.  


1 lb. Whited brown Do 3/9 1 lb. fine ditto 5/9
. 9. 6


4 Oz. Scotch Nuns do @12d. 4/ 4 Oz. do do @2/ 8/
.12.  


6 ps. beggars Tape @4d. 2/ 2 ps. Diaper do @8d. 1/4
. 3. 4


2 ps. Ditto Do @12d. 2/ 1 ps. Rich Taffy Ribn 16/
.18.  


6 M best Miniken Pins @8d. 4/ 6 M Short whites @8d. 4/
. 8.  


1 grose Super: Mould Shirt Buttons
. 2. 6


2 Black Silk Wig Bags @2/2 4/4 4 Yds Cyprus Gauze @2/6 10/
.14. 4


6 Knots & B: knots @2/ 12/ 3 fash: Egrets @2/ 6/
.18.  


6 ps. Coverd Wire @4d. 2/ 2 Womens Tick Garrick Sattin Hatts pleated Crowns trimd wt. brd Lace @9/ 18/
1. 0. 0


6 best Horn Combs @6d. 3/ 1 Neat Comb trae with a draw containg 8 fine box Combs & 4 Iv[or]y Do 21/
1. 4.  


6 M best Corkg Pins 13d. 6/6 1 Nt Powdr Box & Puff 2/
. 8. 8


6 Nt course Comb Brushs @6d. 3/ 2 fash. Iv[or]y fans @6/ 12/
.15.  


A Box
. 9  


Jno. Scherzburg


Making a Green Tabby Gown
. 6.  


Body & Sleeve Ling 1/9 Pinkg 2/ 1 Yd Tabby 8/6
.12. 8


M: Price


A Green Tabby Sack diped
. 6.  


Jno. Clarke Books


Hales Compleat Body of Husby 4 Vols. @8/
1. 4.  


Hartlibs Legacy of Husbandry not to be had




Thos Nalder Gloves


To 6 pr Mens neat white Lamb @11d.
. 5. 6


To 6 pr Mens Norway Doe Stitchd Top @16
. 8.  


6 pr Womens Whe Kid Gloves @21d.
.10. 6


6 pr Ditto Ditto Mitts @21
.10. 6


6 pr Ditto col[ore]d Gloves and Mitts @21
.10. 6


Mount & Page Statiy


½ Rheam Writg Paper Cutt
. 5.  


2 Qr. fine Demy & 6 Sheets of Past Board
. 4.  


1 Book 3 qr. Demy in Vellom plain
. 7. 6


1–2 Qr. Ditto 6/ 2 Books 4 Qrs. long Dutch Arms do 11/
.17.  


2–2 Qr. Ditto broad Do
. 7.  


6 papers Ink Powders and 1 Box Wafers
. 3.  


2 dozn best Packs playg Cards Unst[amped]
.12.  


Thos Western Snuff


2 lb. Bottles best Snuff
. 5. 4


Davidson & Co. Sadlery


½ dozn Snaffle Bridles @24/
.12.  


A Neat weymouth doul 2 Bitts @60/
. 5.  


3 Checked Saddle Cloaths bound &ca @30/
. 7. 6


6 dble Girths Lind @10/6 5/3 4 Woolen Cirsingles @14/ 4/8
. 9.11


8 pr Horse thongs @7/ 4/8 2 dozn Hemp Haltr wt. webd Hds @10/ 20/
1. 4. 8


Peter Berg Stays


1 pr of Tabby Stays
2. 5.  


Wm Weale


1 Strong Copper Tea Kettle
.16.  


Frans Nalder Cheese


1 Cheshire Cheese 60 lb. @4½
1. 2. 6


Lead to Ditto Markd GW
.11. 1


Newnham & Co. Grocery


Raisolis a Jarr N. 0.1.1 @60/
.15. 6


Currants Ditto No. 0.1.7 @6d.
.17. 6


6 dble Loaves [sugar] 1.16 @13d.
2. 7. 8


6 Single Do    2. 8 @86/
2. 9. 2


Almonds in the Shells ½ Bushel
.12.  


Nuts ½ lb. @9/6 4/9 Mace ¼ @16/ 4/
. 8. 9


Cloves ¼ @16/ 4/ Cinnamon ¼ @16/ 4/
. 8.  


Comfits 5 lb. @12d. 5/ Ginger 6 lb. @6d. 3/
. 8.  


Allspice 3 lb. @10d. 2/6 Salt Petre a Box No. 25 @£5 £1.2.3 A Jar, Barr., a box, Box & Cartg. 8/4
1.13. 1



Philp Bell


A Neat Mahagony Square Case with 16 Galln Bottles in ditto with ground Stoppers Brass lifting handles & brass Casters
17.17.  


A Large sizd Baggamon Table Boxes & Men
1.    


A Strong Case
. 8.  


Wm Maile Oyl & Paint


One Jarr contg 15 Galls. Lamp Oyl @2/8 pr Gall.
2.    


Jarr & Wickering
. 9.  



   
      
         One Rundlet Spanh Bro. G[roun]d Gr.
         1.0.21
      
      
         
         tr.
         . 9
      
      
         
         Nt
         1.0.12 @30/
      
      
         
         Rundlet
      
      
         1 Rundlet white Lead Groun:
         Gr.
         1.0.18
      
      
         
         tr.
         . 6
      
      
         
         Nt
         1.0.12 @34/
      
      
         
         Rundlet
      
   

 


 


1.13. 2


. 2. 2


 


 


1.17. 8


. 1. 8


Josh Etherington Medicines


4 Spts Nitre a Dulcis 1/6 1 lb. Orange Peale 1/6
. 3. 0


2 lb. 8 Oz. strg Orange Flr Watr 3/9 5 Oz. Elixor Vitriol 2/9
. 6. 6


5 Oz. Spts Sal Armoniac 1/8 6 Oz. Hartshorne 2/
. 3. 8


5 Oz. Salvolatile 1/8 5 Oz. Tincture Myrrh 1/3
. 2.11


4 Oz. Powder Jallop 2/10 5 Oz. Ipecacuana 5/
. 7.10


4 Oz. Diascordium 1/ 6 Oz. Syrrip of Poppies 1/
. 2.  


4 Oz. Conserve Roses 6d. 5 Oz. Contra Irva Powdd 4/2
. 4. 8


2 Oz. Matthews’s Pills 3/4 1 lb. best powderd Bark 10/
.13. 4


5 Oz. tincture of Castr 2/6 6 Oz. Spts Vitriol 1/
. 3. 6


5 Oz. Guti Vite 5/ 1 pint Daffes Elixor 2/8
. 7. 8


4 Oz. Squires Elixor 1/3 To flint Bottles, stoppr Box &c.
.12.  


Edwd Neale—Seeds


4 Bushls of Hop Clover Seed @4/
.16.  


An Assortment of Garden Seeds
1.    


20 Bushels of Rye Grass Seed 3/
3.    


3 Cask 12/ Cartage 18d.
.13. 6


Wm Bennett Bisquet


2 Qr 8 lb. of White Bisquet @24/
.13. 8


1 New Cask and Waterage
. 3. 6


Tull & Co. Sein


1 Sein 40 fathom long, 8 feet deep in the Middle & 6½ at the ends—fine Mesht in the middle and made of the best 3 strand laid twine
5. 0. 0



15 lb. of 3 strand laid twine @13d.
.16. 3


2 Quoils of white Rope for hauling wt 203 lb. @4½
3.16. 1 1/2


60 fathom of small Line for Leadg Strings lb. 12 @6d.
. 6.  


A Cask
. 5.  


Chas Lawrence Taylor


1⅞ Yds of Rich Crimson Genoa Velvet @28/
2.12. 6


Making the Velvet B[ritche]s & Lin[in]g Gartrs & Pulls & all M[ateria]ls
.13.  


2¼ yds Superfine light hair Silk Shag @16/
1.16.  


Makg the Britchs & L[inin]g &c. &ca
.13.  


To a Rich black silk China Britches piece
1. 9.  


Making Ditto & findg Materials
.13.  


A fine Britches Worsted—Making &ca &ca
1. 3.  


A Box
⟨mutilated⟩


A Box
. 2. 6


Saml Freeman Steelyards


4 pr Steelyards
1.10.  


Richd Cleeve Spoons


2 Dozn Best Spoons
. 4.  


Moseley & Co. Plaid Hose


4 dozn large plaid hose No. 3 @12/
2. 8.  


4 dozn Ditto ⟨do⟩ No. 2 11/
2. 4.  


2 dozn boys & Gils Do 9/ 18/ Pack Cloth 1/6
.19. 6


A box
. 2.  


Thoms Rust


1 pair Dble bellows for Chamber
.16.  


Sarah Rush


A Large Pocket Book Silver Lock & Pencil
1.    


2 fluted Silver pencils @5/6
.11.  


2 doz. and ½ Pencils @3
. 7. 6


A. Gresham Shoes


2 pr Woms. Sattin Pumps @12/
1. 4.  


4 pr black Everlasting Do @6/6
1. 6.  


2 pr Do size 6s 13/ 2 pr Calf pumps 9/
1. 2.  


Richd Farrer Glass &ca


6 fine wte Enameld Ale Glasses 3/6 6 wte Enamd Gills 3/6
. 7.  


6 Orange Bowle snake ½ pint Beer
. 4. 6


18 Wormd and Buttond punch Glasses
. 7. 6


24 White Enameld Wine
.10.  


6 Milk pots on Feet
. 2. 6


6 Emborsd China Mugs 3 Sizes
1.10.  


2 Oval potting Pots
. 7.  



2 Smaller Ditto with Covers & 2 Stands
. 8.  


2 Smaller Ditto Do & Do
. 6.  


12 Whitestone Sweetmeat Plates
. 2. 6


4 Qt Mugs brown Stone
. 1. 8


4 pints Ditto 1/ and 4½ pints Do 6d.
. 1. 6


2 Gallon Pipkins
. 6.  


1–2 Quart Do 2/3 and 2 Qt Ditto 2/
. 4. 3


1 dozn blew & white Stone Chamber Pots
. 8.  


8 large red Milk pans
. 9. 4


8 Next size 6/8 & 8 next size 5/4
.12.  


6 Next Size 2/6 18 Smaller 6/ & 12 Smaller 3/
.11. 6


4 White Stone hand Basons 2/ 2 larger 1/6 6 la: 6/
. 9. 6

 
2 Hhds and Charges
.12.  


1 Glass Pyramid wt. 8 Arms 10/ 1 Salver 6/6
.16. 6


Packd in the Hhd Case
. 1. 6


To amount of the Invoice
282. 7.10


Entry out, Searchers fees & Shippg Charges
3.12. 6


Freight primage & Bills of Lading
8.18.  


Premo on £320. Insur’d 4 Gs. prCt & policy @4/6
13.13. 4


Commission @2½ prCt
7.14. 4



£316.16.  


Errors Excepted Robt Cary & Co.


2 Paper Parcels of Shoes directed for Colo. Geo: Washington under Captn Johnston’s Care—viz. from Jno. Didsbury


4 pair strong Shoes


1 pr fine ditto


2 pr dble Channel Pumps


1 pr turnd Do


